Citation Nr: 0632673	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-35 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether W.A.C.G. may be recognized as an adopted child of 
the veteran for Department of Veterans Affairs (VA) purposes.  

2.  Whether S.C.G. and D.A.C.G. may be recognized as adopted 
children of the veteran for VA purposes.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
He died in June 2000.  The appellant is the veteran's 
surviving spouse.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an adverse decision issued by the San 
Juan, Puerto Rico, Regional Office (RO) of the VA in May 
2004.  Appeal to the Board was perfected.  

The issue of whether S.C.G. and D.A.C.G. may be recognized as 
adopted children of the veteran for VA purposes is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran died in June 2000.

2.  The veteran did not adopt W.A.C.G.

3.  The veteran was not entitled to and did not receive for 
W.A.C.G. a dependent's allowance or similar monetary benefit 
payable under title 38, United States Code at any time.

4.  The record reflects that W.A.C.G. was formally adopted by 
the appellant on September [redacted], 2003 in Bogota, Columbia.  

5.  W.A.C.G. was born in February 1984 and became age 18 in 
February 2002.


CONCLUSION OF LAW

The criteria for recognition of W.A.C.G. as a dependent child 
for the purpose of payment of additional VA benefits have not 
been met.  38 U.S.C.A. §§ 101(4), 5107 (West 2002); 38 C.F.R. 
§ 3.57 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse, child, or parent of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 
(2006).  The appellant was awarded entitlement to DIC for the 
cause of the veteran's death by rating decision dated August 
2002.  She now seeks recognition of W.A.C.G. as the veteran's 
adopted child to allow additional DIC compensation.  

A "child of a veteran" includes a child legally adopted 
before the age of 18 years.  38 U.S.C.A. §§ 101(4) (West 
2002); 38 C.F.R. § 3.57(a)(1) (2006).  The term "adopted 
child" means a child adopted pursuant to a final decree of 
adoption and includes, as of the date of death of a veteran, 
such a child who was adopted by the veteran's spouse under a 
decree issued within two years of the veteran's death.  See 
38 C.F.R. §§ 3.57(c) and (c)(2) (2006).  Evidence of the 
relationship must be shown by a copy of the decree of 
adoption.  38 C.F.R. § 3.210(c) (2006).  

The veteran died in June 2000.  See report of the death of an 
American citizen abroad.  He never adopted the child during 
his lifetime.  The child was adopted by the appellant on 
September [redacted], 2003.  See adoption decree from the Second 
Family Court in Bogota, Colombia.  

Appellant presented testimony in January 2005.  She reported 
that she and the veteran had moved from Puerto Rico to 
Argentina due to the veteran's job.  While living in 
Argentina, they became the guardians of W.A.C.G., who was 
appellant's godson and whose parents were not fit to take 
care of him.  Appellant asserts that she and the veteran had 
planned to go to Colombia after the veteran's contract in 
Argentina ended with the intention of formally adopt W.A.C.G, 
who was already living with them.  Appellant reported that 
the veteran's sudden death interfered with this plan, but 
proof of his intent lies in the fact that the child was 
living with them both prior to and after the veteran's death.  
She further contends that she did not have the money to go to 
Colombia to adopt W.A.C.G. after the veteran's death, but 
went as soon as she could and adopted him without problem.  
See hearing transcript.  

The evidence of record does not support appellant's claim for 
recognition of W.A.C.G. as the veteran's adopted child to 
allow additional DIC compensation.  While the Board 
sympathizes with the circumstances of appellant's case, VA 
regulations clearly stipulate that an "adopted child" 
includes a child who was adopted by the veteran's spouse 
under a decree issued within two years of the veteran's 
death.  See 38 C.F.R. § 3.57(c)(2) (2006).  The decree 
formalizing appellant's adoption of W.A.C.G. is dated 
September [redacted], 2003, which is more than two years after the 
veteran's June [redacted], 2000 death.  As W.A.C.G. was born in 
February 1984 and, hence became age 18 in February 2002, this 
adoption also took place after his eighteenth birthday.

The Board also notes that, as the adoption took place in 
Columbia, the provisions of 38 C.F.R. § 3.57(e), concerning a 
child adopted under foreign law, should apply.  These 
requirements are even more stringent than those of 38 C.F.R. 
§ 3.57(c), and provide that a person shall not be considered 
to have been a legally adopted child of a veteran as of the 
date of the veteran's death and thereafter unless either (1) 
the veteran was entitled to and was receiving for the person 
a dependent's allowance or similar monetary benefit payable 
under title 38, United States Code at any time within the 1-
year period immediately preceding the veteran's death; or (2) 
the person met the requirements of paragraph 3.57(e)(2) for a 
period of at least 1 year prior to the veteran's death.  The 
veteran did not adopt W.A.C.G. during his lifetime, and he 
did not receive, and was not entitled to receive, a 
dependent's allowance or similar monetary payment from VA for 
W.A.C.G.  

As such, appellant's claim must be denied.


ORDER

Entitlement to recognition of W.A.C.G. as the adopted child 
of the veteran for VA purposes is denied.  


REMAND

In a July 29, 2004 letter, the RO in San Juan, Puerto Rico, 
denied appellant's claim for consideration of S.C.G. and 
D.A.C.G. as adopted children of the veteran for VA purposes.  
Appellant submitted a timely notice of disagreement (NOD) in 
August 2004, noting that she did not agree with the denial of 
her claim.  The record before the Board, however, does not 
show that the RO has issued a statement of the case (SOC) 
concerning this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

The appellant should be given an SOC 
concerning the July 2004 denial of 
recognition of S.C.G. and D.A.C.G. as 
adopted children of the veteran for VA 
purposes.  She should be informed that a 
timely substantive appeal must be filed 
to perfect her appeal as to this issue. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


